Exhibit 10.3

AMENDMENT NO. 3

TO

AMENDED AND RESTATED RIGHTS AGREEMENT

THIS AMENDMENT NO. 3 TO THE AMENDED AND RESTATED RIGHTS AGREEMENT (this
“Amendment”) is entered into as of December     , 2008, between First Midwest
Bancorp, Inc., a Delaware corporation (the “Company”), and First Midwest Bank,
as rights agent (following the merger of First Midwest Trust Company into First
Midwest Bank) (the “Rights Agent”). This Amendment modifies and amends the
Amended and Restated Rights Agreement, dated as of November 15, 1995 and as
amended on June 18, 1997 and on November 14, 2005, between the Company and the
Rights Agent (the “Rights Agreement”).

WITNESSETH:

WHEREAS, Section 5.4 of the Rights Agreement provides that prior to the
Separation Time, the Company may, at any time or from time to time, supplement
or amend the Rights Agreement in any respect without the approval of any holders
of Rights; and

WHEREAS, as of the date hereof, the Separation Time has not occurred; and

WHEREAS, the Board of Directors of the Company has determined that each Right
shall hereafter represent the right to purchase one one-thousandth of a share of
Preferred Stock (as hereinafter defined).

WHEREAS, upon the execution hereof the Company will file a Certificate of
Elimination with respect to the Series A Preferred Stock which was previously
designated with respect to the Rights Agreement; and

WHEREAS, the Board of Directors of the Company has adopted, in accordance with
Sections 5.4 and 5.14 of the Rights Agreement, a resolution approving this
Amendment and directing the appropriate officers of the Company to take all
appropriate steps to execute, deliver, and put into effect this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth, the parties hereby amend the Rights Agreement as follows:

1. The definition of “Preferred Stock” in Article I shall be amended to read
“Preferred Stock” shall mean the series of Participating Preferred Stock,
without par value, of the Company created by a Certificate of Designation in
substantially the form set forth in Exhibit A to this Amendment No. 3,
appropriately completed.”

2. Section 2.3(a) is hereby amended to read “(a) Subject to Sections 3.1, 5.1
and 5.10 and subject to adjustment as herein set forth, each Right will entitle
the holder thereof, after the Separation Time and prior to the Expiration Time,
to purchase, for the Exercise Price, one one-thousandth of a share of Preferred
Stock.”



--------------------------------------------------------------------------------

3. This Amendment shall be deemed to be in force and effective immediately upon
execution and delivery hereof. Except as amended hereby, the Rights Agreement
shall remain in full force and effect and shall be otherwise unaffected hereby.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of this day and year first above written.

 

FIRST MIDWEST BANCORP, INC. By:  

/s/ Michael L. Scudder

  Its President

 

FIRST MIDWEST BANK By:  

/s/ Thomas J. Schwartz

  Its duly authorized officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATION AND TERMS

OF PARTICIPATING PREFERRED STOCK OF FIRST MIDWEST BANCORP, INC.

Pursuant to Section 151 of the General

Corporation Law of the State of Delaware

We, the undersigned,                                          and
                                        , the
                                        , and
                                        , respectively, of First Midwest
Bancorp, Inc., a Delaware corporation (the “Corporation”), do hereby certify as
follows:

Pursuant to authority granted by the Restated Certificate of Incorporation of
the Corporation, and in accordance with the provisions of Section 151 of the
General Corporation Law of the State of Delaware, the Board of Directors of the
Corporation has adopted the following resolutions fixing the designation and
certain terms, powers, preferences and other rights of a new series of the
Corporation’s Preferred Stock, without par value, and certain qualifications,
limitations and restrictions thereon:

RESOLVED, that there is hereby established a series of Preferred Stock, without
par value, of the Corporation, and the designation and certain terms, powers,
preferences and other rights of the shares of such series, and certain
qualifications, limitations and restrictions thereon, are hereby fixed as
follows:

(i) The distinctive serial designation of this series shall be “Participating
Preferred Stock” (hereinafter called “this Series”). Each share of this Series
shall be identical in all respects with the other shares of this Series except
as to the dates from and after which dividends thereon shall be cumulative.

(ii) The number of shares in this Series shall initially be             ,1 which
number may from time to time be increased or decreased (but not below the number
then outstanding) by the Board of Directors. Shares of this Series purchased by
the Corporation shall be cancelled and shall revert to authorized but unissued
shares of Preferred Stock undesignated as to

 

1

Insert number equal to the number of shares of Common Stock outstanding on date
prior to filing certificate of designation divided by 1,000.



--------------------------------------------------------------------------------

series. Shares of this Series may be issued in fractional shares which are whole
number multiples of one one-thousandth of a share, which fractional shares shall
entitle the holder, in proportion to such holder’s fractional share, to all
rights of a holder of a whole share of this Series.

(iii) The holders of full or fractional shares of this Series shall be entitled
to receive, when and as declared by the Board of Directors, but only out of
funds legally available therefor, dividends, (A) on each date that dividends or
other distributions (other than dividends or distributions payable in Common
Stock of the Corporation) are payable on or in respect of Common Stock
comprising part of the Reference Package (as defined below), in an amount per
whole share of this Series equal to the aggregate amount of dividends or other
distributions (other than dividends or distributions payable in Common Stock of
the Corporation) that would be payable on such date to a holder of the Reference
Package and (B) on the last day of March, June, September and December in each
year, in an amount per whole share of this Series equal to the excess (if any)
of $            2 over the aggregate dividends paid per whole share of this
Series during the three month period ending on such last day. Each such dividend
shall be paid to the holders of record of shares of this Series on the date, not
exceeding sixty days preceding such dividend or distribution payment date, fixed
for the purpose by the Board of Directors in advance of payment of each
particular dividend or distribution. Dividends on each full and each fractional
share of this Series shall be cumulative from the date such full or fractional
share is originally issued; provided that any such full or fractional share
originally issued after a dividend record date and on or prior to the dividend
payment date to which such record date relates shall not be entitled to receive
the dividend payable on such dividend payment date or any amount in respect of
the period from such original issuance to such dividend payment date.

The term “Reference Package” shall initially mean 1,000 shares of Common Stock,
without par value (“Common Stock”), of the Corporation. In the event the
Corporation shall at any time after the close of business on
                    ,             3 (A) declare or pay a dividend on any Common
Stock payable in Common Stock, (B) subdivide any Common Stock or (C) combine any
Common Stock into a smaller number of shares, then and in each such case the
Reference Package after such event shall be the Common Stock that a holder of
the Reference Package immediately prior to such event would hold thereafter as a
result thereof.

 

2

Insert an amount equal to  1/4 of the Exercise Price multiplied by 10 (i.e., a
guaranteed 1% dividend).

3 For a certificate of designation relating to shares to be issued pursuant to
Section 2.3 of the Rights Agreement, insert the Separation Time. For a
certificate of designation relating to shares to be issued pursuant to
Section 3.1(d) of the Rights Agreement, insert the Flip-in Date.

 

-2-



--------------------------------------------------------------------------------

Holders of shares of this Series shall not be entitled to any dividends, whether
payable in cash, property or stock, in excess of full cumulative dividends, as
herein provided on this Series.

So long as any shares of this Series are outstanding, no dividend (other than a
dividend in Common Stock or in any other stock ranking junior to this Series as
to dividends and upon liquidation) shall be declared or paid or set aside for
payment or other distribution declared or made upon the Common Stock or upon any
other stock ranking junior to this Series as to dividends or upon liquidation,
unless the full cumulative dividends (including the dividend to be paid upon
payment of such dividend or other distribution) on all outstanding shares of
this Series shall have been, or shall contemporaneously be, paid. When dividends
are not paid in full upon this Series and any other stock ranking on a parity as
to dividends with this Series, all dividends declared upon shares of this Series
and any other stock ranking on a parity as to dividends shall be declared pro
rata so that in all cases the amount of dividends declared per share on this
Series and such other stock shall bear to each other the same ratio that
accumulated dividends per share on the shares of the Series and such other stock
bear to each other. Neither the Common Stock nor any other stock of the
Corporation ranking junior to or on a parity with this Series as to dividends or
upon liquidation shall be redeemed, purchased or otherwise acquired for any
consideration (or any moneys be paid to or made available for a sinking fund for
the redemption of any shares of any such stock) by the Corporation (except by
conversion into or exchange for stock of the Corporation ranking junior to this
Series as to dividends and upon liquidation), unless the full cumulative
dividends (including the dividend to be paid upon payment of such dividend,
distribution, redemption, purchase or other acquisition) on all outstanding
shares of this Series shall have been, or shall contemporaneously be, paid.

(iv) In the event of any merger, consolidation, reclassification or other
transaction in which the shares of Common Stock are exchanged for or changed
into other stock or securities, cash and/or any other property, then in any such
case the shares of this Series shall at the same time be similarly exchanged or
changed in an amount per whole share equal to the aggregate amount of stock,
securities, cash and/or any other property (payable in kind), as the case may
be, that a holder of the Reference Package would be entitled to receive as a
result of such transaction.

 

-3-



--------------------------------------------------------------------------------

(v) In the event of any liquidation, dissolution or winding up of the affairs of
the Corporation, whether voluntary or involuntary, the holders of full and
fractional shares of this Series shall be entitled, before any distribution or
payment is made on any date to the holders of the Common Stock or any other
stock of the Corporation ranking junior to this Series upon liquidation, to be
paid in full an amount per whole share of this Series equal to the greater of
(A) $            4 or (B) the aggregate amount distributed or to be distributed
in connection with such liquidation, dissolution or winding up to a holder of
the Reference Package (such greater amount being hereinafter referred to as the
“Liquidation Preference”), together with accrued dividends to such distribution
or payment date, whether or not earned or declared. If such payment shall have
been made in full to all holders of shares of this Series, the holders of shares
of this Series as such shall have no right or claim to any of the remaining
assets of the Corporation.

In the event the assets of the Corporation available for distribution to the
holders of shares of this Series upon any liquidation, dissolution or winding up
of the Corporation, whether voluntary or involuntary, shall be insufficient to
pay in full all amounts to which such holders are entitled pursuant to the first
paragraph of this Section (v), no such distribution shall be made on account of
any shares of any other class or series of Preferred Stock ranking on a parity
with the shares of this Series upon such liquidation, dissolution or winding up
unless proportionate distributive amounts shall be paid on account of the shares
of this Series, ratably in proportion to the full distributable amounts for
which holders of all such parity shares are respectively entitled upon such
liquidation, dissolution or winding up.

Upon the liquidation, dissolution or winding up of the Corporation, the holders
of shares of this Series then outstanding shall be entitled to be paid out of
assets of the Corporation available for distribution to its stockholders all
amounts to which such holders are entitled pursuant to the first paragraph of
this Section (v) before any payment shall be made to the holders of Common Stock
or any other stock of the Corporation ranking junior upon liquidation to this
Series.

For the purposes of this Section (v), the consolidation or merger of, or binding
statutory share exchange by, the Corporation with any other corporation shall
not be deemed to constitute a liquidation, dissolution or winding up of the
Corporation.

 

4

Insert an amount equal to 1,000 times the Exercise Price in effect as of the
Separation Time.

 

-4-



--------------------------------------------------------------------------------

(vi) The shares of this Series shall not be redeemable.

(vii) In addition to any other vote or consent of stockholders required by law
or by the Restated Certificate of Incorporation, as amended, of the Corporation,
and except as otherwise required by law, each share (or fraction thereof) of
this Series shall, on any matter, vote as a class with any other capital stock
comprising part of the Reference Package and shall have the number of votes
thereon that a holder of the Reference Package would have.

IN WITNESS WHEREOF, the undersigned have signed and attested this certificate on
the      day of                 ,         .

 

Attest:        

 

           

 

-5-